Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Status of the Application
	Claims 1-5 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A preliminary amendment cancelling claims 17, 24, and 34 as submitted in a communication filed on 10/14/2022 is acknowledged. 
	Applicant’s election without traverse of Group I, claims 1-5, drawn in part to a polynucleotide that comprises a promoter, a modified untranslated region and an open reading frame, as submitted in a communication filed on 10/14/2022 is acknowledged. 
	Claims 1-5 are at issue and are being examined herein. 

Specification
The specification is objected for not complying with sequence rules.  While Figure 1 displays sequences, neither the drawings nor the Brief Description of the Drawings indicate the corresponding sequence identifiers.  Applicant is required to insert the corresponding sequence identifiers in the Brief Description of the Drawings or amend the drawings to include the sequence identifiers in front of each sequence.  See particularly 37 CFR 1.821(d).   Appropriate correction is required.

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/558,304 filed on 09/13/2017.
This is the US national application which entered the national stage from PCT/US18/49470 filed on 09/05/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 3/13/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2-5 dependent thereon) is indefinite in the recitation of “a wild type ….region…nucleic acid sequence SEQ ID NO: 1” for the following reasons. The term “a wild-type….” implies a genus of sequences.  Therefore, it is unclear how SEQ ID NO: 1 is related to the genus of sequences.  If the intended limitation is “derived from the wild-type nucleic acid sequence of SEQ ID NO: 1”, the claim should be amended accordingly.  Correction is required. 
Claim 1 (claims 2-5 dependent thereon) is indefinite in the recitation of “wherein the mod-5’-UTR comprises a deletion of at least the most 3’ adenine (A) nucleotide SEQ ID NO: 1, and wherein the deletion consists of a deletion of the most 3’ adenine (A) nucleotide or a deletion of the last two most 3’ nucleotides” for the following reasons.  As written, it is unclear as to what is the intended meaning for the term “the most 3’ A nucleotide SEQ ID NO: 1”.  How is SEQ ID NO: 1 related to the A nucleotide? Where is the most 3’ adenine? In addition, if the claim already requires the mod-5’-UTR to comprise a deletion of at least the most 3’ adenine, it is unclear as to how the term “and wherein the deletion consists of a deletion of the most 3’ adenine (A) nucleotide or a deletion of the last two most 3’ nucleotides” further limits the claim. Does the claim require deletion of the most 3’ adenine or the last two most 3’ nucleotides?  Moreover, even if the term refers to a deletion in SEQ ID NO: 1, it is unclear as to how the modified UTR can comprise a deletion at another UTR (SEQ ID NO: 1).  Also, even if the intended mod-5’-UTR is one that results from deletions at the 3’ end of the polynucleotide of SEQ ID NO: 1, it is unclear if the deletion should be a truncation that includes a particular adenine or if the deletion only encompasses a single base.   For examination purposes, it will be assumed that the mod-5’-UTR is a polynucleotide that has any structure.  Correction is required. 
Claim 2 is indefinite in the recitation of “…polynucleotide of claim 1, wherein the mod-5’-UTR consists of SEQ ID NO: 2” for the following reasons.  Claim 1, from which claim 2 depends,  requires an isolated polynucleotide that comprises a modified Bacillus subtilis aprE 5’-untranslated region (mod-5’-UTR) nucleic acid sequence.  As written, it is unclear if the isolated polynucleotide is required to consists of SEQ ID NO: 2 because the isolated polynucleotide comprises the mod-5’-UTR.   For examination purposes, it will be assumed that the polynucleotide is required to comprise SEQ ID NO: 2.  Correction is required.    
Claim 3 is indefinite in the recitation of “further comprises an upstream (5’) promoter region nucleic acid sequence 5’….”for the following reasons.  It is unclear how or if the term in parentheses further limit the claim.  In addition, it is unclear as to which is the meaning of the term “nucleic acid sequence 5’ and operably linked…” If the intended limitation is the presence of a promoter region nucleotide sequence that is operably linked to the 5’ end of the mod-5’-UTR nucleotide sequence, the claim should be amended accordingly. Correction is required. 
Claim 4 is indefinite in the recitation of “further comprises a downstream (3’) open reading frame…nucleic acid sequence encoding a protein of interest, wherein the ORF sequence is 3’ and operably linked…” for the following reasons.  It is unclear how or if the term in parentheses further limit the claim.  In addition, it is unclear as to which is the meaning of the term “ORF sequence is 3’ and operably linked…”.  Even if it is assumed that  the term 3’ is equivalent to “3’ end”, there is no indication as to which 3’ end is being referred to.  If the intended limitation is the presence of an open reading frame nucleotide sequence that is operably linked to the 3’ end of the mod-5’-UTR nucleotide sequence, the claim should be amended accordingly. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 1, 3-5 require a genus of 5’-unstranslated regions which are variants of the polynucleotide of SEQ ID NO: 1 that can have any structure.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ), for claim interpretation.
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	There is no structural limitation with regard to the genus of 5’-untranslated regions required by the claimed polynucleotides.  While the specification in the instant application discloses the structure of a variant of the polynucleotide of SEQ ID NO: 1 which is identical to the polynucleotide of SEQ ID NO: 1 except for the deletion of the last adenine at the 3’ end of SEQ ID NO: 1 (SEQ ID NO: 2),  it provides no clue as to the structural elements required in any variant of the polynucleotide of SEQ ID NO: 1 that would result in a 5’-untranslated  region that could enhance the expression of any coding polynucleotide.  No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polynucleotide of SEQ ID NO:  1 could be used to increase the expression of any polynucleotide. 
	The claims encompass polynucleotides which are unrelated in structure.  A sufficient written description of a genus of polynucleotides may be achieved by a recitation of a representative number of polynucleotides defined by their nucleotide sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no recited structural feature, and  there is no information as to the structural elements within the polynucleotide of  SEQ ID NO: 1 that are essential for increased expression of any polynucleotide.  Since the specification states that the deletion of a single nucleotide can have a significant effect on expression, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the species disclosed is representative of the structure of all the mod-5’-UTRs  required by the claims.
	Due to the fact that the specification only discloses a single species of the genus of mod-5’-UTRs  required by the claims, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 1, 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polynucleotide that comprises a promoter, a mod-5’-UTR  and an open reading frame encoding a protein of interest, wherein said a mod-5’-UTR  comprises SEQ ID NO: 2, does not reasonably provide enablement for a polynucleotide that comprises a promoter, a mod-5’-UTR and an open reading frame encoding a protein of interest, wherein the mod-5’-UTR has any structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breadth of the claims.  Claims 1-5 broadly encompass polynucleotides that comprise a promoter, a mod-5’-UTR and an open reading frame encoding a protein of interest, wherein the mod-5’-UTR has any structure.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ), for claim interpretation.
	The enablement provided is not commensurate in scope with the claims due to the lack of information regarding the structural elements required in any mod-5’-UTR so that it can enhance the expression of any coding polynucleotide.  In the instant case, the specification enables a polynucleotide that comprises a promoter, a mod-5’-UTR  and an open reading frame encoding a protein of interest, wherein said a mod-5’-UTR  comprises SEQ ID NO: 2.
	The amount of direction or guidance presented and the existence of working examples.  The specification discloses the mod-5’-UTR of SEQ ID NO: 2, as a working example.  However, the specification fails to provide any clue as to the structural elements required in any mod-5’-UTR or any mod-5’-UTR that could increase the expression of any coding polynucleotide.  There is no disclosure of the structural features in the polynucleotide of SEQ ID NO: 1 which are required in any mod-5’-UTR that could be used to increase expression of a coding polynucleotide.  No correlation between structure and function has been presented.  	
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The nucleotide sequence of a polynucleotide determines its structural and functional properties.  While the art discloses a limited number of 5’-untranslated regions, neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any mod-5’-UTR that could be used to increase expression of a coding polynucleotide.  In addition, the art does not provide any teaching or guidance as to which changes can be made to the polynucleotide of  SEQ ID NO: 1 such that the resulting variant could be used to increase the expression of a coding polynucleotide, or  the general tolerance of 5’-untranslated regions to structural modifications and the extent of such tolerance.   The specification states that the deletion of a single nucleotide can have a significant effect on expression, and the art does not provide any guidance or suggestion that such deletion would have the observed effect on expression.  
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polynucleotide were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of polynucleotides to find those having the desired activity.   In the absence of (i) a rational and predictable scheme for selecting those polynucleotides most likely to have the desired functional features, and/or (ii) a correlation between structure and the desired activity, one of skill in the art would have to test an essentially infinite number of polynucleotides to determine which ones have the desired functional characteristics.
	Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the unpredictability of making changes to the 5’-untranslated regions and the effect of those changes to expression, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by Lehmann et al. (WO 2010/052319 published 5/14/2010; cited in the IDS).  
	Lehmann et al. teach a modified untranslated region (the polynucleotide of SEQ ID NO: 43) that is a variant of the B. subtilis aprE 5’ untranslated region of SEQ ID NO:1 which is a truncation variant of the polynucleotide of SEQ ID NO: 1 that lacks nucleotides 42-58 of the polynucleotide of SEQ ID NO: 1.  This truncation variant of the polynucleotide of SEQ ID NO: 1 results from the deletion of 17 nucleotides of the 3’ end of the polynucleotide of SEQ ID NO: 1 as shown in the alignment below.  As taught by Lehmann et al., the polynucleotide of SEQ ID NO: 43 is an mRNA stabilizing agent introduced between a promoter and the coding sequence of a rib gene (riboflavin biosynthetic gene), thus teaching a polynucleotide that comprises a promoter, a modified Bacillus subtilis aprE 5’-untranslated region (mod-5’-UTR) and a coding ORF  (page 8, last three lines, page 9, first three lines).  
	Claims 1, 3-5 are directed in part to a polynucleotide that comprises a promoter, a mod-5’-UTR and an open reading frame encoding a protein of interest. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   Therefore, the teachings of Lehmann et al. anticipate the instant claims as written/interpreted.

Query = SEQ ID NO: 43 of WO 2010/052319
Sbjct = SEQ ID NO: 1


NW Score	Identities	Gaps	   Strand
43	        41/58(71%)	0/58(0%)   Plus/Plus
Query  1   ACAGAATAGTCTTTTAAGTAAGTCTACTCTGAATTTTTTTA                   41
           |||||||||||||||||||||||||||||||||||||||||                 
Sbjct  1   ACAGAATAGTCTTTTAAGTAAGTCTACTCTGAATTTTTTTAAAAGGAGAGGGTAAAGA  58



AYD71280
ID   AYD71280 standard; DNA; 41 BP.
XX
AC   AYD71280;
XX
DT   16-SEP-2010  (first entry)
XX
DE   Bacillus subtilis DNA fragment, SEQ ID 43.
XX
KW   ds; genetically engineered microorganism; riboflavin; vitamin.
XX
OS   Bacillus subtilis.
XX
CC PN   WO2010052319-A1.
XX
CC PD   14-MAY-2010.
XX
CC PF   09-NOV-2009; 2009WO-EP064825.
XX
PR   07-NOV-2008; 2008EP-00019492.
XX
CC PA   (STAM ) DSM IP ASSETS BV.
XX
CC PI   Hans M,  Hohmann H,  Laudert D,  Lehmann M;
XX
DR   WPI; 2010-F27347/35.
XX
CC PT   New modified polynucleotide useful in microorganism for producing 
CC PT   riboflavin, comprises specific base sequence.
XX
CC PS   Disclosure; SEQ ID NO 43; 56pp; English.
XX
CC   The present invention relates to a novel method for producing riboflavin 
CC   (vitamin B2) by modifying an operon containing riboflavin biosynthetic 
CC   genes. In particular, the invention provides a modified polynucleotide 
CC   useful in a microorganism for producing riboflavin, where the modified 
CC   polynucleotide is a polynucleotide having riboflavin (rib) leader 
CC   activity. The invention also provides a microorganism capable of 
CC   producing riboflavin, obtained by genetically engineering the 
CC   microorganism with the modified polynucleotide. The modified 
CC   polynucleotide improves the yield and productivity of riboflavin. The 
CC   present sequence is a bacillus subtilis DNA fragment used in the scope of
CC   the invention.
XX
SQ   Sequence 41 BP; 13 A; 5 C; 5 G; 18 T; 0 U; 0 Other;

  Query Match             70.7%;  Score 41;  DB 40;  Length 41;
  Best Local Similarity   100.0%;  
  Matches   41;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACAGAATAGTCTTTTAAGTAAGTCTACTCTGAATTTTTTTA 41
              |||||||||||||||||||||||||||||||||||||||||
Db          1 ACAGAATAGTCTTTTAAGTAAGTCTACTCTGAATTTTTTTA 41


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by Chotani et al. (WO 2010/078457 published 7/8/2010) as evidenced by Park et al. (GenBank accession No. M31060, 1993).  
	Chotani et al. teach a polynucleotide (Figure 12; SEQ ID NO: 5; plasmid pBS Kudzu#2, page 198, paragraph [687]) that comprises a promoter, a B. subtilis aprE 5’ untranslated region, and a gene encoding an isoprene synthase (pages 195-198,  Example 4, paragraphs [679]-[687]).  The polynucleotide of SEQ ID NO: 5 of Chotani et al. comprises SEQ ID NO: 2. See alignment below.  Nucleotides 552-608 of SEQ ID NO: 5 correspond to the aprE 5’ untranslated region that comprises SEQ ID NO: 2 (italicized/bold region). The initiation codon starts at position 610 of SEQ ID NO: 5.  According to Chotani et al., nucleotides 591-631 of SEQ ID NO: 5 (correspond to SEQ ID NO: 55 of Chotani et al.) are part of a fusion region that comprises the start codon of the isoprene synthase gene and part of the 5’-untranslated region (paragraph [0681]). See underlined codon.  Chotani et al. teach that their gene is operably linked to the aprE promoter (paragraph [680]).  As evidenced by Park et al., the polynucleotide of SEQ ID NO: 2 is part of the region upstream from the coding region of the aprE gene.  See alignment below.  As evidenced by Park et al., the polynucleotide of SEQ ID NO: 5 appears to comprise the regulatory regions (promoter) of the B. subtilis aprE gene upstream from the aprE 5’ untranslated region.  See bold region and underlined region in the alignment of SEQ ID NO: 5 and nucleotides 1-473 of the polynucleotide of Park et al. shown below.   
	Claims 1-5 are directed in part to a polynucleotide that comprises a promoter, a mod-5’-UTR  and an open reading frame encoding a protein of interest, wherein said polynucleotide comprises SEQ ID NO: 2. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   Therefore, the teachings of Chotani et al. as evidenced by Park et al. anticipate the instant claims as written/interpreted. 
SEQ ID NO: 2
RESULT 188
AYF06510
ID   AYF06510 standard; DNA; 6591 BP.
XX
AC   AYF06510;
XX
DT   16-SEP-2010  (first entry)
XX
DE   Plasmid pBS Kudzu #2 vector construct, SEQ ID 5.
XX
KW   aprE; circular; ds; enzyme production; isoprene synthase; promoter;
KW   vector.
XX
OS   Pueraria montana var. lobata.
OS   Bacillus subtilis.
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2010078457-A2.
XX
CC PD   08-JUL-2010.
XX
CC PF   30-DEC-2009; 2009WO-US069862.
XX
PR   30-DEC-2008; 2008US-0141652P.
PR   17-JUN-2009; 2009US-0187934P.
XX
CC PA   (DASC ) DANISCO US INC.
CC PA   (GOOD ) GOODYEAR TIRE & RUBBER CO.
XX
CC PI   Chotani GK,  Mcauliffe JC,  Peres CM,  Sanford KJ,  Wells DH;
XX
DR   WPI; 2010-H97255/48.
XX
CC PT   New cells comprising a heterologous nucleic acid encoding an isoprene 
CC PT   synthase polypeptide, useful for co-producing isoprene and a co-product 
CC PT   containing ethanol, 1,3-propanediol and hydrogen under oxygen-limited 
CC PT   condition.
XX
CC PS   Example 1; SEQ ID NO 5; 731pp; English.
XX
CC   The present invention relates to novel cells comprising a heterologous 
CC   nucleic acid encoding an isoprene synthase polypeptide. The invention 
CC   also provides a method for co-producing isoprene and a co-product, which 
CC   involves: culturing the cells; and co-producing isoprene and the co-
CC   product. The cells are useful for co-producing isoprene and co-product 
CC   comprising ethanol, 1,3-propanediol and hydrogen. The cells reduces the 
CC   cost of isoprene production, reduces the potential hazards associated 
CC   with accumulation of high ethanol, 1,2-propanediol or 1,3-propanediol 
CC   concentrations during conventional fermentation and reduces the overall 
CC   carbon footprint of the process. The cells provide high isoprene yield 
CC   per cell, high carbon yield and high isoprene purity. The present 
CC   sequence is a plasmid pBS Kudzu #2 vector construct comprising Kudzu 
CC   isoprene synthase gene, aprE promoter, EcoRI ClaI, NcoI, BamHI, PstI, 
CC   HindIII, SpaLI and NcoI restriction sites used in the exemplification of 
CC   the invention for the production of isoprene in Escherichia coli 
CC   expressing recombinant kudzu isoprene synthase.
XX
SQ   Sequence 6591 BP; 1833 A; 1495 C; 1289 G; 1974 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 57;  DB 40;  Length 6591;
  Best Local Similarity   100.0%;  
  Matches   57;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACAGAATAGTCTTTTAAGTAAGTCTACTCTGAATTTTTTTAAAAGGAGAGGGTAAAG 57
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        552 ACAGAATAGTCTTTTAAGTAAGTCTACTCTGAATTTTTTTAAAAGGAGAGGGTAAAG 608


SEQ ID NO: 2
RESULT 2
BACAPREA
LOCUS       BACAPREA                 512 bp    DNA     linear   BCT 26-APR-1993
DEFINITION  B.subtilis subtilisin gene, 5' end.
ACCESSION   M31060
VERSION     M31060.1
KEYWORDS    subtilisin.
SOURCE      Bacillus subtilis
  ORGANISM  Bacillus subtilis
            Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Bacillus.
REFERENCE   1  (bases 1 to 512)
  AUTHORS   Park,S.S., Wong,S.L., Wang,L.F. and Doi,R.H.
  TITLE     Bacillus subtilis subtilisin gene (aprE) is expressed from a sigma
            A (sigma 43) promoter in vitro and in vivo
  JOURNAL   J. Bacteriol. 171 (5), 2657-2665 (1989)
   PUBMED   2496113
COMMENT     Original source text: B.subtilis DNA, clones pKWZ and pWWP.
FEATURES             Location/Qualifiers
     source          1..512
                     /organism="Bacillus subtilis"
                     /mol_type="genomic DNA"
                     /strain="W168"
                     /sub_strain="PY79"
                     /db_xref="taxon:1423"
     regulatory      379..384
                     /regulatory_class="minus_35_signal"
     regulatory      404..409
                     /regulatory_class="minus_10_signal"
     mRNA            416..>512
                     /product="subtilisin mRNA"
     CDS             474..>512
                     /note="subtilisin"
                     /codon_start=1
                     /transl_table=11
                     /protein_id="AAA22246.1"
                     /translation="MRSKKLWISLLFA"

  Query Match             100.0%;  Score 58;  DB 181;  Length 512;
  Best Local Similarity   100.0%;  
  Matches   58;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACAGAATAGTCTTTTAAGTAAGTCTACTCTGAATTTTTTTAAAAGGAGAGGGTAAAG 57
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        416 ACAGAATAGTCTTTTAAGTAAGTCTACTCTGAATTTTTTTAAAAGGAGAGGGTAAAG 472



Query = SEQ ID NO:5
Sbjct =fusion of aprE promoter to kudzu isoprene gene (SEQ ID NO:55) 

Alignment statistics for match #1
NW Score	Identities	Gaps	        Strand
-13030	        41/6592(1%)	6551/6592(99%)	Plus/Plus

Query  1     GAATTGCTCCATTTTCTTCTGCTATCAAAATAACAGACTCGTGATTTTCCAAACGAGCTT  60
                                                                         

Query  61    TCAAAAAAGCCTCTGCCCCTTGCAAATCGGATGCCTGTCTATAAAATTCCCGATATTGGT  120
                                                                         

Query  121   TAAACAGCGGCGCAATGGCGGCCGCATCTGATGTCTTTGCTTGGCGAATGTTCATCTTAT  180
                                                                         

Query  181   TTCTTCCTCCCTCTCAATAATTTTTTCATTCTATCCCTTTTCTGTAAAGTTTATTTTTCA  240
                                                                         

Query  241   GAATACTTTTATCATCATGCTTTGAAAAAATATCACGATAATATCCATTGTTCTCACGGA  300
                                                                         

Query  301   AGCACACGCAGGTCATTTGAACGAATTTTTTCGACAGGAATTTGCCGGGACTCAGGAGCA  360
                                                                         

Query  361   TTTAACCTAAAAAAGCATGACATTTCAGCATAATGAACATTTACTCATGTCTATTTTCGT  420
                                                                         

Query  421   TCTTTTCTGTATGAAAATAGTTATTTCGAGTCTCTACGGAAATAGCGAGAGATGATATAC  480
                                                                         

Query  481   CTAAATAGAGATAAAATCATCTCAAAAAAATGGGTCTACTAAAATATTATTCCATCTATT  540
                                                                         

Query  541   ACAATAAATTCACAGAATAGTCTTTTAAGTAAGTCTACTCTGAATTTTTTTAAAAGGAGA  600
                                                               ||||||||||
Sbjct  1                                                       TAAAAGGAGA  10

Query  601   GGGTAAAGAGTGTGTGCGACCTCTTCTCAATTTACTCAGATTACCGAGCATAATTCCCGT  660
             |||||||||||||||||||||||||||||||                             
Sbjct  11    GGGTAAAGAGTGTGTGCGACCTCTTCTCAAT                               41


Query = SEQ ID NO:5 
Sbjct = GenBank accession No. M31060 – B. subtilis subtilisin (aprE) gene nucleotides 1-473      

NW Score	Identities	Gaps	        Strand
-11307	       472/6592(7%)	6119/6592(92%)	Plus/Plus

Query  1     GAATTGCTCCATTTTCTTCTGCTATCAAAATAACAGACTCGTGATTTTCCAAACGAGCTT  60
                                                                        
Sbjct        ------------------------------------------------------------  

Query  61    TCAAAAAAGCCTCTGCCCCTTGCAAATCGGATGCCTGTCTATAAAATTCCCGATATTGGT  120
                                                                         
Sbjct        ------------------------------------------------------------  

Query  121   TAAACAGCGGCGCAATGGCGGCCGCATCTGATGTCTTTGCTTGGCGAATGTTCATCTTAT  180
                             ||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1     ----------------GGCGGCCGCATCTGATGTCTTTGCTTGGCGAATGTTCATCTTAT  44

Query  181   TTCTTCCTCCCTCTCAATAATTTTTTCATTCTATCCCTTTTCTGTAAAGTTTATTTTTCA  240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  45    TTCTTCCTCCCTCTCAATAATTTTTTCATTCTATCCCTTTTCTGTAAAGTTTATTTTTCA  104

Query  241   GAATACTTTTATCATCATGCTTTGAAAAAATATCACGATAATATCCATTGTTCTCACGGA  300
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  105   GAATACTTTTATCATCATGCTTTGAAAAAATATCACGATAATATCCATTGTTCTCACGGA  164

Query  301   AGCACACGCAGGTCATTTGAACGAATTTTTTCGACAGGAATTTGCCGGGACTCAGGAGCA  360
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  165   AGCACACGCAGGTCATTTGAACGAATTTTTTCGACAGGAATTTGCCGGGACTCAGGAGCA  224

Query  361   TTTAACCTAAAAAAGCATGACATTTCAGCATAATGAACATTTACTCATGTCTATTTTCGT  420
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  225   TTTAACCTAAAAAAGCATGACATTTCAGCATAATGAACATTTACTCATGTCTATTTTCGT  284

Query  421   TCTTTTCTGTATGAAAATAGTTATTTCGAGTCTCTACGGAAATAGCGAGAGATGATATAC  480
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  285   TCTTTTCTGTATGAAAATAGTTATTTCGAGTCTCTACGGAAATAGCGAGAGATGATATAC  344

Query  481   CTAAATAGAGATAAAATCATCTCAAAAAAATGGGTCTACTAAAATATTATTCCATCTATT  540
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  345   CTAAATAGAGATAAAATCATCTCAAAAAAATGGGTCTACTAAAATATTATTCCATCTATT  404

Query  541   ACAATAAATTCACAGAATAGTCTTTTAAGTAAGTCTACTCTGAATTTTTTTAAAAGGAGA  600
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  405   ACAATAAATTCACAGAATAGTCTTTTAAGTAAGTCTACTCTGAATTTTTTTAAAAGGAGA  464

Query  601   GGGTAAAGAGTGTGTGCGACCTCTTCTCAATTTACTCAGATTACCGAGCATAATTCCCGT  660
             |||||||||                                                   
Sbjct  465   GGGTAAAGA                                                     473


                                                                        

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3, 10, 14, 18  of U.S. Patent No. 11,414,643.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claims 1-5 of the instant application are directed in part to a polynucleotide that comprises a promoter, a mod-5’-UTR  and an open reading frame encoding a protein of interest, wherein said polynucleotide comprises SEQ ID NO: 2. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
	Claims 3, 10, 14, 18  of U.S. Patent No. 11,414,643 are directed in part to (i) a modified cell that comprises a nucleic acid construct that comprises the mod-5’-UTR of SEQ ID NO: 63 operably linked to the 5’ end of a polynucleotide encoding a protein of interest, and (ii) an expression construct that comprises an open reading frame that encodes a protein of interest (GlcT anti-termination protein), wherein said open reading frame is operably linked to a promoter and the mod-5’-UTR of SEQ ID NO: 63, wherein the promoter is operably linked to the 5’ end of the mod-5’-UTR, and the mod-5’-UTR is operably linked to the 5’ end of the open reading frame.  The polynucleotide of SEQ ID NO: 63 comprises SEQ ID NO: 2 of the instant application.  As such, the modified cell and the expression construct of claims 3, 10, 14, 18  of U.S. Patent No. 11,414,643 have a polynucleotide that comprises SEQ ID NO: 2.   Therefore, the cell and construct of claims 3, 10, 14, 18  of U.S. Patent No. 11,414,643 anticipate the polynucleotide of claims 1-5 of the instant application as written/interpreted.

SEQ ID NO: 2
RESULT 1
US-16-957-217-63
; Sequence 63, Application US/16957217
; Patent No. 11414643
; GENERAL INFORMATION
;  APPLICANT: DANISCO
;  TITLE OF INVENTION: MUTANT AND GENETICALLY MODIFIED BACILLUS CELLS AND METHODS
;  TITLE OF INVENTION:THEREOF FOR INCREASED PROTEIN PRODUCTION
;  FILE REFERENCE: NB41301-WO-PCT
;  CURRENT APPLICATION NUMBER: US/16/957,217
;  CURRENT FILING DATE: 2020-06-23
;  NUMBER OF SEQ ID NOS: 84
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 63
;  LENGTH: 57
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: aprE mod-5' UTR
US-16-957-217-63

  Query Match             100.0%;  Score 57;  DB 11;  Length 57;
  Best Local Similarity   100.0%;  
  Matches   57;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACAGAATAGTCTTTTAAGTAAGTCTACTCTGAATTTTTTTAAAAGGAGAGGGTAAAG 57
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ACAGAATAGTCTTTTAAGTAAGTCTACTCTGAATTTTTTTAAAAGGAGAGGGTAAAG 57



The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
November 2, 2022